                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 EDWINA L. PRUITT,                               )
                                                 )
         Plaintiff,                              )
                                                 )
 v.                                              )   NO. 3:17-cv-01048
                                                 )   CHIEF JUDGE CRENSHAW
 CHSPSC, LLC,                                    )
                                                 )
         Defendant.                              )

                                            ORDER
        The Court has been advised by the Mediator’s Report (Doc. No. 36) that all matters and

things in controversy in this action have been compromised and settled.

        Accordingly, the parties shall file an Agreed Order of Dismissal by October 31, 2018.

The pretrial conference set for November 26, 2018, and the trial set for December 4, 2018, are

hereby CANCELLED.

        IT IS SO ORDERED.



                                            ____________________________________
                                            WAVERLY D. CRENSHAW, JR.
                                            CHIEF UNITED STATES DISTRICT JUDGE




      Case 3:17-cv-01048 Document 37 Filed 10/12/18 Page 1 of 1 PageID #: 783
